Citation Nr: 1428140	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  10-03 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for a service-connected left ankle sprain.

2. Entitlement to service connection for a spine condition, to include as secondary to a service-connected left ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  



INTRODUCTION

The Veteran served on active duty from November 1981 to November 1984 with subsequent service in the Army Ready Reserves through March 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which in relevant part, denied service connection for a back condition and granted service connection for a left ankle sprain and assigned a 10 percent disability rating, effective July 21, 2006.

In July 2013, the Board remanded the claims for additional development.  The case has since been returned to the Board for further appellate consideration.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has reviewed the Veteran's electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The issue of entitlement to service connection for a spine condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected left ankle sprain is manifested by complaints of intermittent pain, stiffness, weakness, swelling, and no more than moderate limitation of motion. 




CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for a left ankle sprain have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

With respect to the Veteran's claim for an increased initial rating for a left ankle sprain, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in February 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA satisfied its duty to notify.  In cases such as this where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id.; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for a left ankle sprain has already been granted, VA's VCAA notice obligations with respect to that issue are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

The Board also concludes VA's duty to assist has been satisfied.  A review of the Veteran's electronic claims files shows that his complete active and reserve service personnel and treatment records, VA medical records and examination reports, medical records from the Social Security Administration (SSA), and lay statements of the Veteran and his friends and family have been obtained and are associated with the claims files.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim decided herein. 

The duty to assist in claims for an increased rating also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  The Veteran was afforded VA examinations pertaining to his service-connected left ankle sprain in April 2008 and September 2013.  The examination reports contain clinical findings on examination, the Veteran's reported history of his left ankle disability and functional impacts of the disability on his daily activities as is necessary to rate the disability under the applicable rating criteria.  The Board finds these examination reports to be thorough and consistent with contemporaneous medical records.  The Veteran has not alleged, nor does the evidence of record otherwise suggest, that his left ankle disability has worsened since the most recent September 2013 examination.  Therefore, the examinations are adequate upon which to base a decision with regard to the claim for increase.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board also finds that there was compliance with the prior remand directives.  Specifically, the Veteran was requested to identify any additional evidence relevant to his claim in July 2013; however, no response was received.  VA treatment records from multiple VA facilities dating since 2003 were obtained and associated with the record in July and October 2013.  The Veteran was afforded the requested VA examination in September 2013.  The claim was readjudicated in the October 2013 supplemental statement of the case.  As there has been compliance with all directed action pertinent to the claim for increase, further remand is not necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Legal Criteria & Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  As in this case, when the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 - 07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).

In this case, service connection was granted for a left ankle sprain in an April 2008 rating decision and a 10 percent disability rating was assigned, effective July 21, 2006, under Diagnostic Code 5271.  The Veteran contends that his left ankle sprain disability warrants a higher evaluation. 

Under Diagnostic Code 5271 for limitation of motion of the ankle, a 10 percent evaluation is assigned when there is moderate limitation of ankle motion.  A maximum 20 percent rating is awarded for marked limitation of ankle motion.  Normal ankle  range of motion is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  The words "moderate" and "marked" are not defined in Diagnostic Code 5271.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just." 38 C.F.R. § 4.6. 

Turning to the evidence, VA treatment records dating since July 2005 show that the Veteran denied pain on most occasions or reported pain in areas other than in his left ankle.  He consistently denied any history of falling and was reported as being independent in his activities of daily living.  He was frequently noted to have unlimited mobility and to be ambulatory without any kind of assistance or ambulatory aid.  Primary care notes consistently documented a normal and steady gait and full range of motion of the Veteran's lower extremities during physical evaluation.  Motor and sensory function of his lower extremities was reported as normal or well preserved.  His active medications included Naprosyn medication as needed for pain; however, VA treatment records show that this medication was initially prescribed for headaches and the Veteran subsequently indicated that it helps with musculoskeletal pain in multiple joints, to include his left ankle.  

On VA examination of the Veteran's left ankle sprain in April 2008, he reported intermittent left ankle pain, stiffness, and swelling precipitated by prolonged standing, running, an inclement weather and alleviated with rest and Naprosyn medication.  He denied side effects from Naprosyn.  He reported flare-ups of left ankle symptoms with increased pain and some limited motion.  He did not use aids for assistance with ambulation.  Physical examination showed marked tenderness in the left medial malleolus area and mild Varus bilaterally.  There was no evidence of abnormal weight bearing.  Range of motion of the left ankle was dorsiflexion to 20 degrees with pain from 10 to 20 degrees and plantar flexion from 0 to 45 degrees with pain.  Left ankle pain increased with any attempt of repetitive motion.  There were objective findings of guarding, pain, weakness on dorsiflexion, and lack of endurance during left ankle range of motion testing, however, there was no evidence of fatigue or incoordination.  There was a 10 degree loss of range of motion on repetitive use due to pain, weakness, and lack of endurance.  The examiner could not determine any additional limitation of joint function during flare-ups without resort to mere speculation.  X-ray of the left ankle showed no radiographic abnormality.  There was no evidence of fracture, dislocation, soft tissue swelling, or heel spur and left ankle mortise was intact.  Left ankle functional loss or limitation was due to limited range of motion.  Functionally, the Veteran was independent in his activities of daily living.  Occupationally, he was disabled and receiving disability benefits from the SSA due to psychiatric disability.  

During an August 2008 VA general medical examination for entitlement to a TDIU, the Veteran reported occasional left ankle pain.  His posture and gait were normal without use of any ambulatory aid.  Physical examination showed full range of motion of all major and minor joints.  There was no tenderness, effusions or erythema overlying any joint.  Neurologically, his orientation, gait, stance, and coordination appeared grossly normal.

In September 2013, the Veteran was afforded an additional VA examination to determine the current nature and severity of his service-connected left ankle sprain.  He reported constant throbbing pain in the lateral aspect of his left ankle.  He denied use of medication for his left ankle disability.  No assistive device was used as a normal mode of locomotion.  He did not report flare-ups of left ankle symptoms that impacted function of his left ankle.  Physical examination showed localized tenderness or pain on palpation of the left ankle joint.  Range of motion of the left ankle was plantar flexion limited to 35 degrees and dorsiflexion limited to 15 degrees without objective evidence of painful motion, weakness, fatigability, or incoordination.  There was no additional limitation in left ankle range of motion following repetitive use testing.  Muscle strength was normal (5/5) on dorsiflexion and plantar flexion and stability testing showed no evidence of laxity.  X-ray of the left ankle was reported as normal.  Functional loss/impairment of the left ankle was due to less movement than normal.  

Following a review of the evidence and the Veteran's contentions, the Board finds that symptomatology and findings associated with the Veteran's left ankle sprain do not satisfy the rating criteria for the next-higher 20 percent evaluation under DC 5271 for ankle limitation of motion. 

In that regard, the Board finds that the Veteran's left ankle sprain is manifested by limitation of motion most appropriately characterized as moderate pursuant to DC 5271.  In that regard, a considerable range of motion of the Veteran's left ankle has been shown throughout the duration of the claim, even taking into account DeLuca, Mitchell, and associated regulations.  In that regard, range of motion of the Veteran's left ankle was dorsiflexion limited to 10 degrees at worst (50 percent) and plantar flexion limited to 35 degrees at worst (approximately 22 percent) on repetitive use testing of the left ankle during VA examination in 2008.  During the September 2013 VA examination, however, the Veteran did not report flare-ups of left ankle symptoms and range of motion was dorsiflexion limited to 15 degrees (25 percent) and plantar flexion limited to 35 degrees (approximately 22 percent), without objective evidence of painful motion, weakness, fatigability, or incoordination and without any additional limitation of motion following repetitive use.  As noted above, normal range of motion for the ankle is dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71a , Plate II.  Thus, throughout the duration of the claim, dorsiflexion was limited by 25 to 50 percent and plantar flexion was limited by 22 percent.  

While it may be arguable that dorsiflexion limited to 10 degrees (i.e., by 50 percent) rises to the level of marked limitation of motion as required for the assignment of the next-higher 20 percent evaluation under DC 5271, the Board finds that it does not rise to the level of marked limitation of motion in this case.  Specifically, the Board finds that the April 2008 VA examiner's finding of dorsiflexion limited to 10 degrees following repetitive use to be not credible and therefore entitled to no probative weight in deciding this claim.  In that regard, VA treatment records dated throughout the duration of the claim, to include inpatient treatment records that span periods of weeks at a time, consistently indicated that the Veteran's lower extremities had full range of motion, and that he had a normal and steady gait and ambulated freely without difficulty.  In that regard, walking requires repetitive dorsiflexion of the ankle.  If the dorsiflexion of the ankle were limited to 10 degrees (by 50 percent), it seems rather incredible that a person would be able to ambulate freely and without difficulty and that their gait would be described as normal and that there would be no evidence of abnormal weight bearing.  As such, the Board finds that while the Veteran does experience left ankle pain, the pain does not raise to the level of a marked limitation of motion of the ankle under DC 5271.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  

The Board has also considered whether an increased or additional disability ratings may be assigned for the Veteran's left ankle disability under alternative DCs pertaining to disability of the ankle.  In that regard, DC 5010 for arthritis due to trauma substantiated by x-ray findings is not applicable in this case as left ankle x-rays in 2008 and 2013 were reported as normal.  While VA treatment records show diagnosis and history of degenerative joint disease (DJD), August and November 2004 VA primary care notes relate DJD to the Veteran's cervical spine.  

DCs 5270 and 5272 concern ankylosis, which has not been shown at any time during the claim.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 93 (30th ed. 2003) (defining ankylosis as immobility and consolidation of a joint).  VA treatment records and examination reports indicate that the Veteran's has considerable left ankle range of motion in both directions.  DC 5273 pertains to malunion of os calcis or astragalus, which has not been shown at any time during the claim.  Finally, as there is no evidence of any surgical treatment of the Veteran's left ankle sprain, DC 5274 for astragalectomy is not applicable.  Thus, the Veteran is not entitled to an increased or additional ratings under DCs 5010, 5270, 5272, 5273, or 5274.

In reaching the above conclusions, the Board has considered the Veteran's statements as to the nature and severity of his left ankle symptomatology. The opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2).  The Veteran is certainly competent to report the symptoms that he experiences in his left ankle and that a higher disability rating is warranted.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not however competent to identify a specific level of disability of his left ankle disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's service-connected left ankle disability has been provided by VA medical professionals who have examined him during the current appeal.  The medical findings directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be the only competent and probative evidence of record and they are therefore accorded greater weight than the Veteran's subjective complaints of his left ankle symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In light of the above, the Board finds that the Veteran is not entitled to an initial evaluation in excess of the 10 percent disability rating currently assigned for his left ankle disability at any point during the claim.  The Board has considered whether the benefit of the doubt rule applies to the present appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for increase must be denied.

Extraschedular Consideration

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The United States Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  According to the regulation, an extraschedular rating is warranted upon a finding that 'the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.'  38 C.F.R. § 3.321(b)(1) (2013).

Here, the assigned schedular evaluation is not inadequate.  Ratings in excess of the 10 percent evaluation currently assigned throughout the duration of the claim are provided for certain manifestations of the service-connected disorder at issue, but the medical evidence reflects that those manifestations are not present in this case.  See 38 C.F.R. § 4.1 (2013).  The Veteran's left ankle sprain disability is manifested primarily by pain and limitation of motion, manifestations which are clearly contemplated in the rating criteria.  Moreover, VA treatment records and records received from the SSA show that the Veteran is unemployable due to psychiatric disability.  While the Veteran has alleged pain medication used to alleviate his left ankle symptoms caused him to fall asleep and resulted in termination of his most recent job as a cook in 1997, VA treatment records at that time show that the pain medication the Veteran was taking at that time was for headaches as opposed to any musculoskeletal complaints.  Moreover, during VA examination in April 2008, the Veteran denied side effects of that medication and he denied use of medication for treatment of his left ankle symptoms during VA examination in September 2013.  Moreover, the medical findings of record do not indicate that the Veteran's left ankle disability does or did cause 'marked' interference with his employment at any time, nor has the Veteran submitted any evidence, such as employment records and reviews, to this effect.  There is also no recent evidence of frequent periods of hospitalization due to the Veteran's left ankle disability.  Consequently, the Board finds that the rating criteria are adequate to evaluate the Veteran's left ankle disability and the criteria for referral for the assignment of an extraschedular evaluation for such disability, pursuant to 38 C.F.R. § 3.321(b)(1), are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 


ORDER

Entitlement to an initial rating in excess of 10 percent for a service-connected left ankle sprain is denied.


REMAND

The Veteran essentially contends that his currently diagnosed lumbar strain and cervical degenerative joint disease are related to wear and tear associated with multiple parachute jumps and cervical paravertebral muscle spasms following his involvement in a motor vehicle accident during service in 1982.  The Veteran's DD Form 214 shows that he was awarded a parachutist badge during active service.

In accordance with the prior remand, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed back condition in September 2013.  As noted in March 2014 appellate brief, however, the examiner did not examine the Veteran's cervical spine or provide an etiological opinion as to the nature and etiology of his currently diagnosed cervical degenerative joint disease.  Although the claim has been characterized as being for a "back" disability, which often refers only to disability of the thoracic and/or lumbar spine, the Board explained in the previous remand that the evidence of record was vague enough so as to potentially encompass disability of the upper back, to include the cervical spine.  For this reason, and in light of the representative's contentions, the Board finds that examination and opinion that takes into account the cervical spine is warranted.

The examiner also failed to address the lumbar strain diagnosed during examination may be caused or aggravated by the Veteran's service-connected left ankle disability.  Accordingly, the Board finds that the September 2013 VA examination as to the  claimed spine condition is inadequate and the Veteran must be afforded a new VA examination to determine the nature and etiology of his claimed spine condition.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the claim for service connection for a spine condition.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All records requests and responses received must be documented in the claims file.  

2. Obtain and associate with the claims file all relevant ongoing VA treatment records dating since June 2013 from all VA facilities identified by the Veteran and in the record, to include any records from the Brooklyn and Manhattan campuses of the VA New York Harbor Health Care System and the Chapel Street and Staten Island CBOCs.  All attempts to secure this evidence must be documented in the claims folder.

3. Then, schedule the Veteran for appropriate VA examination to determine the nature and etiology of any spine condition (to include the lumbar, thoracic, and cervical spine) found on examination and in the record.  The claims folder, to include any electronic records contained in Virtual VA and VBMS, must be made available to the examiner and he/she is requested to review the entire claims file in conjunction with the examination.  The examiner should illicit a complete history of the claimed spine condition(s) during the examination, which should be considered and documented in the examination report.

All tests and studies deemed necessary by the examiner should be performed.  The examiner should provide a diagnosis pertinent to the claimed spine condition and acknowledge that the Veteran has current diagnoses of a lumbar strain and cervical degenerative joint disease.  The examiner should provide an opinion as to the following:

(a) whether it is at least as likely as not (i.e. is at least a 50 percent probability) that any diagnosed spine condition, to include a lumbar strain and cervical degenerative joint disease, is related to an injury, illness, or event sustained during service, to include multiple parachute jumps during service and involvement in a motor vehicle accident in 1982 with a finding of paravertebral muscle spasm of the cervical spine the following week.  

(b) whether it is at least as likely as not (i.e. is at least a 50 percent probability) that any diagnosed spine condition, to include a lumbar strain and cervical degenerative joint disease, is either proximately due to, or alternatively, permanently aggravated by the Veteran's service-left ankle sprain.  If it is determined that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the Veteran's spine disability before the onset of aggravation.

The examiner should note that "aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

A report of the examination should be prepared and associated with the claims file.  A complete rationale, which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation. 

4. After the requested development has been completed, review the examination report and opinion(s) to ensure that it is/they are in complete compliance with the directives of this remand.  If the report and/or opinion(s) is/are deficient in any manner, implement corrective procedures at once. 

5. After completing the requested actions and any additional development action deemed warranted, readjudicate the claim for service connection for a spine condition, to include as secondary to a left ankle disability.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


